Honorable    Charley      Lookhart
Stats Treasurer
Aua tin, Tars u

Ucer Xr. Lockhflrt I              Attenthr.:                Xr.     ii,.   I.:Ol’X’lG     ateVen


                                  Gplnion         t;o.      G-2l.80
                                  Ilet;     DOeU         8 lil!ititHltll       bank       iA
                                            liquidation   have the SULN?
                                            leGa statue a6 e llvvl
                                            f!ational bmk   80 OD to ex-
                                            empt tho doede of trust
                                            thereof fro,% tho tex yrs-
                                            vidsd by iirtlcle 7047e tla
                                            ti:smded b2 2, ;E. 21+, 46th
                                            Lo~,:islsture?

             #!e bee, to aoknowledga raouipt                         of yxr             letter
of April    4,   194.0,   rubmitt&&         for     c ieghl            opinion           the
r0ii0iag     oe8et

                   “ThC Liquid,atin@ Qent for tha
             State Rstiane;l Sxkiakof ;an Anton&o,
             Tsxrre, whioh is in voluntary llquido-
             tion, wfshee to file for reoord 8.
             dew3 of trust exeoutsd    by the PC& II.
             IXallwag Cumpsi~ggiven in renewal and
             rxtenslon of n note for $215,GGO.O0
             payable to the State Katisnal B8nk.
             The .origl.nal dead of trust was first
             iLlad   for moord   In 1923; the lset
             r,enawal artenalon was filed    in 1933.
             Would a Nationel Bank in liquidation
             hnvq    the   same   legal      otatua            am    a live
             ~qtlonal.     bank 80 an to exempt the
             *farerasntlonsd   instrument   fr~mthe
             tax provided    by Art1016   7047-e‘ il.A.
             0, a,, aa e&ended by Senate i3111 ntm-
             bar 24, 46th Le~gisl.srtu.re.~
honorable   Gharlay Lockhart-yphcc   2



             Netl~~al banking: aasoolatixis,     88 lnatruw-i-
t,aalitl.e# of the Zederal ~overnmunt, nre exomptad frza
the etamp tax lmyoaed by L, N, 24, 46th icgiolctur~,
regulnr sseelon (Artiole     7U+5e Vernoa*a AnnotateA ...ivil
c;tatuter).    This exmption   is as broad as the nuce:dty
for reglatratlon     of mmrttgne,eor l&n is broad, and cx-
ista in all aat-.,a where the dosooiatlon      finds it neoes-
mry, or thlnU it proper to raelater          or rcoord the ih-
strumeat.

            The faot, therefore,    thet the aseooiatlan    la
Ln tho proosas of 1lquldatl:~n aan mnke no dlffcrence.
The feat that an assoolation      la insolvent,   or even actual-
ly in the process of llquidatlon,       does not dissolve   the
oorporate sxletande.      It la et111 sn lnoorporatad     aaao-
olatlon.    (~3ee Hoes ;uo,iy,oeOil Co. vs. ;;tate of Texas;
deofdsd by the i;otirt of Civil Appeala Sor the ‘i’hlrd Ule-
trlot,   end not SE yet reported).
                                     Your5 very truly




                                                  0010 tipear
                                                   AseletaAt